DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 04/16/2021 for 16/762162.  Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Response to Arguments
In response to Applicant's substitute specification, the objection to the specification has been withdrawn.
In response to Applicant's amendments, the 112(f) interpretation of claim 8 has been withdrawn.
Applicant’s arguments regarding claims 1, 8, and 16 have been considered but are not persuasive because the arguments do not apply to the newly cited Thomas reference being used in the current rejection.
Dependent claims 2-7, 9-15, and 17-20 remain rejected at least based on their dependence from independent claims 1, 8, and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1, 8, and 16, the term "pertinent" in is a relative term which renders the claim indefinite.  The term "pertinent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The virtual object and physical object have been rendered indefinite by the use of “pertinent” because it is not possible to determine how or when the virtual object and physical object would be considered pertinent to a medical procedure.  For application of the prior art of record and for purposes of rejection on its merits, the examiner is going to interpret "pertinent" in claim 1, 8, and 16 to mean “each [[pertinent]] --associated with-- a medical procedure".
Claims 2-7, 9-15, and 17-20 are rejected as being indefinite for failing to remedy the deficiencies of parent claims 1, 8, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US 20140282162 A1) in view of Thomas (US 20180303558 A1).

As to claim 1, Fein discloses an augmented reality drag and drop device [Figs. 1-3, para 0059-0060, 0068-0070, augmented reality system, where system includes device that displays augmented reality representation with real scene as imaged by device camera and thus consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], comprising:
an augmented reality display [Figs. 2-3, para 0060, 0069-0070, augmented reality includes display screen] operable to display a virtual object relative to a view of a physical object within a physical world [Fig. 4, para 0050, 0077, 0083-0084, device display shows virtual book representation in camera field of view capturing processing device in real store environment], wherein the virtual object and the physical object are each pertinent to a … procedure [para 0050, 0078, 0083-0084, virtual book representation and processing device are used in a shopping transaction]; and
an augmented reality drag and drop controller [para 0023-0024, 0110, system includes circuitry, where a system including circuitry is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification] configured
to establish communication with a physical drag and drop controller of a physical drag and drop device that includes the physical object [Fig. 3, para 0050, 0070, 0083-0084, system communicates with bookstore processing device, where a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification]
to control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication [Fig. 3, para 0083-0084, augmented reality system communicates with processing device], a drag and drop operation that causes, in context of the … procedure, interaction involving the virtual object and the physical object [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].
However, Fein does not specifically disclose wherein the "… procedure" is a "medical procedure".
Thomas discloses wherein the "… procedure" is a "medical procedure" [Fig. 5, para 0003-0005, 0042-0044, augmented reality device provides information during surgery].
Fein and Thomas are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure as disclosed by Fein with the medical procedure as disclosed by Thomas with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fein as described above to guide a user during an operation and improve a user's ability to accurately manipulate tools [Thomas, para 0044].

As to claim 2, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0050, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto the view of the physical object [para 0050, 0083-0084, operation includes drag of displayed virtual representation on device display and drop on processing device in system camera real world field of view].

As to claim 3, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto the view of a designated area of the physical object [para 0050, 0083-0084, operation includes drag and drop of displayed virtual representation to location (read: designated area) of processing device in system camera real world field of view].

As to claim 4, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop of the virtual object as displayed by the augmented reality display onto a view of a designated region of the physical world [para 0050, 0083-0084, operation includes drag and drop of displayed virtual representation to location (read: designated region) of real world processing device].

As to claim 5, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0070, 0083-0084, system communicates with processing device], a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view].
Fein teaches a drag and drop of the virtual object onto the physical object as displayed by the augmented reality display [Fig. 4, para 0083-0084, drag virtual representation ending at processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display. 
However, Fein teaches a drag and drop of another physical object onto another virtual object as displayed by the augmented reality system [para 0078-0081, 0084, drag operation of physical book onto virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

As to claim 6, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0083-0084, system communicates with processing device], a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view].
Fein teaches a drag and drop of the virtual object onto a designated area of the physical object as displayed by the augmented reality display [Fig. 4, para 0083-0084, drag virtual representation ending at location of processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto a designated area of the virtual object as displayed by the augmented reality display. 
[para 0078-0081, 0084, drag operation of physical book onto location of virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto a designated area of the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

As to claim 7, Fein discloses the augmented reality drag and drop device of claim 1, wherein the augmented reality drag and drop controller is further configured to control [Fig. 3, para 0070, 0077, 0081, system includes modules to process interaction], in cooperation with the physical drag and drop controller of the physical drag and drop device [Fig. 3, para 0083-0084, system communicates with processing device], a drag and drop [Fig. 4, para 0083-0084, operation includes drag and drop].
Fein teaches a drag and drop of the virtual object onto a designated region of the physical world [Fig. 4, para 0083-0084, drag virtual representation ending at location of processing device, where processing device is within the real bookstore] but not explicitly a drag and drop of the physical object onto a designated region of the physical world. 
However, Fein teaches a drag and drop of another physical object onto a designated region of the physical world [para 0078-0081, 0084, drag operation of physical book onto location of virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object [para 0083, bookstore processing device].
[Fein, para 0083-0084].

As to claim 8, Fein discloses an augmented reality drag and drop controller of an augmented reality device [Fig. 3, para 0023, 0070, 0110, augmented reality system includes circuitry processing modules], comprising:
an augmented reality drag and drop controller configured to establish communication with a physical drag and drop controller of a physical drag and drop device that includes a physical object [Fig. 3, para 0023-0024, 0070, 0083-0084, 010, system including circuitry connects to network to communicate with bookstore processing device, where a system including circuitry is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification and a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification];
at least one processor [para 0023-0024, 0110, system includes processing circuitry]; and
at least one non-transitory memory for storing instructions that, when executed by the at least one processor, cause the at least one processor [para 0109-0110, system includes memory storing programs executed by circuitry] to:
delineate a physical object [Fig. 3, para 0061, 0070, 0083-0084, system includes modules that detect bookstore processing device] in a display by an augmented reality device display of a virtual object relative to a view of the physical object within a physical world [Fig. 4, para 0050, 0083-0084, device display shows book representation in camera field of view capturing processing device in real store environment], wherein the virtual object and the physical object are each pertinent to a … procedure [para 0050, 0078, 0083-0084, virtual book representation and processing device are used in a shopping transaction]; and
control, in cooperation with the physical drag and drop controller of the physical drag and drop device via the established communication [Fig. 3, para 0083-0084, augmented reality system communicates with processing device], a drag and drop operation that causes, in context of the … procedure, interaction involving the virtual object and the physical object as delineated by the object delineation module [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].
However, Fein does not specifically disclose wherein the "… procedure" is a "medical procedure".
Thomas discloses wherein the "… procedure" is a "medical procedure" [Fig. 5, para 0003-0005, 0042-0044, augmented reality device provides information during surgery].
Fein and Thomas are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure as disclosed by Fein with the medical procedure as disclosed by Thomas with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fein as described above to guide a user during an operation and improve a user's ability to accurately manipulate tools [Thomas, para 0044].

As to claims 9-14, Fein discloses the augmented reality drag and drop controller of claim 8 comprising limitations substantially similar to those recited in claims 2-7, respectively, and are rejected under similar rationale.

As to claim 15, Fein discloses the augmented reality drag and drop controller of claim 8, wherein the object manager is one of:
a push operation to drag and drop of the virtual object relative to the physical object [Fig. 4, para 0083-0084, operation includes drag and drop of virtual representation to real world processing device, note strikethrough indicates non-selected alternative]; or 


As to claim 16, Fein discloses an augmentation reality drag and drop method, comprising:
displaying via an augmented reality drag and drop device [Figs. 3-4, para 0060, 0069-0070, augmented reality system includes display], a virtual object relative to a view of a physical object within a physical world [Fig. 4, para 0050, 0083-0084, device display shows virtual book representation in camera field of view capturing processing device in real store environment], wherein the virtual object and the physical object are each pertinent to a … procedure [para 0050, 0078, 0083-0084, virtual book representation and processing device are used in a shopping transaction];
establishing communication between an augmented reality drag and drop controller of the augmented reality drag and drop device and a physical drag and drop controller of a physical drag and drop device that includes the physical object [Fig. 3, para 0070, 0083-0084, 0110, system communicates with bookstore processing device, where the augmented system includes circuitry (read: controller) performing device functions and a processing device is a computing device with processing capabilities consistent with the "physical drag and drop controller" and "physical drag and drop device" terms as specifically defined in Applicant's specification]; and
cooperatively controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller [Fig. 3, para 0083-0084, augmented reality system communicates with processing device], a drag and drop operation that causes, in context of the … procedure, interaction involving the virtual object and the physical object [Fig. 4, para 0050, 0083-0084, system carries out drag and drop operation between virtual representation and processing device].
However, Fein does not specifically disclose wherein the "… procedure" is a "medical procedure".
Thomas discloses wherein the "… procedure" is a "medical procedure" [Fig. 5, para 0003-0005, 0042-0044, augmented reality device provides information during surgery].
Fein and Thomas are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure as disclosed by Fein with the medical procedure as disclosed by Thomas with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fein as described above to guide a user during an operation and improve a user's ability to accurately manipulate tools [Thomas, para 0044].

As to claim 17, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the cooperative controlling, via the augmented reality drag and drop device and the physical drag and drop device, the drag and drop operation includes at least one of:


controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller, a drag and drop of the virtual object onto a designated region of the physical world [para 0050, 0083-0084, operation includes drag and drop on device display of displayed virtual representation to location (read: designated region) of real world processing device].

As to claim 18, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the cooperative controlling, via the augmented reality drag and drop device and the physical drag and drop device, the drag and drop operation includes at least one of:
controlling, via the established communication between the augmented reality drag and drop controller and the physical drag and drop controller, a drag and drop … as displayed by the augmented reality display [Fig. 4, para 0083-0084, operation includes drag and drop within augmented reality system field of view];


Fein teaches a drag and drop of the virtual object onto the physical object as displayed by the augmented reality display [Fig. 4, para 0083-0084, drag virtual representation ending at processing device displayed in augmented system camera field of view] but not explicitly a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display. 
However, Fein teaches a drag and drop of another physical object onto another virtual object as displayed by the augmented reality system [para 0078-0081, 0084, drag operation of physical book onto virtual image displayed by augmented reality system, note drag and drop operations include both reality to AR and AR to reality situations] and the physical object and the virtual object [para 0083, bookstore processing device and virtual book representation].
It obvious to one skilled in the art before the effective filing date of the claimed invention to apply the teachings of Fein performing a drag and drop operation of a physical object onto a virtual object to any identified physical objects and virtual objects.  One of ordinary skill would understand this would result in "a drag and drop of the physical object onto the virtual object as displayed by the augmented reality display" with a reasonable expectation of success.  One would be motivated to do so to allow the user to perform converse drag and drop operations between virtual and physical objects in either direction [Fein, para 0083-0084].

As to claim 19, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the virtual object includes one of [Fig. 4, para 0077, 0079, device displays virtual cart image].

As to claim 20, Fein discloses the augmentation reality drag and drop method of claim 16, wherein the physical object includes one of [Fig. 4, para 0077-0078, real book].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mihailescu et al. (US 20130237811 A1), Rothschild et al. (US 20110128555 A1), Thomas (US 20180303558 A1), Verard et al. (US 
Rekimoto (US 20010044858 A1) generally teaches cooperative interaction between virtual and physical world objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145